Citation Nr: 1343291	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed gynecological disorder, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from January to April 1987 and from October 1990 to September 1991.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO.  

The case was remanded in February 2007 and September 2009 for additional development of the record.

The Board subsequently requested a Veterans Health Administration (VHA) opinion that was received in September 2011.  

In February 2012, the Board denied service connection for a gynecological disorder. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

Thereafter, the parties filed a Joint Motion for Partial Remand, which the Court granted by an Order dated in February 2013.  

In February 2012, the Board also remanded the issue of entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU), so that a Statement of the Case could be furnished.  

In September 2013, the RO granted entitlement to a TDIU rating, effective on January 7, 2010.  This issue was resolved and is not before the Board at this time.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Joint Motion, the parties agreed that remand was warranted because VA did not make reasonable efforts to obtain all relevant service records.  

In this regard, it was noted that the Board failed to acknowledge that a request for all available service treatment records for both periods of active duty was not of record, nor was an enlistment examination of record.  

On remand, efforts should be made to obtain service treatment records relating to the Veteran's initial period of service and any additional records pertaining to her second period of service.  38 C.F.R. § 3.159(c)(2) (2013).

The parties also agreed that the Board erred by failing to provide an adequate statement of reasons or bases as to whether the presumption of soundness or the presumption of aggravation was for application in this case.  

The Joint Motion further noted that if the Board determined that either the presumption of soundness or the presumption of aggravation applied, it should consider whether additional VA examination and medical opinion was appropriate.  

Further consideration of whether either presumption is applicable and/or whether additional opinion is warranted will be deferred pending receipt of additional service treatment records.  

Finally, a review of the VHA opinion indicates that the examiner thought it would be helpful to have the pathology reports related to the Veteran's August 2007 hysterectomy and bilateral salpingo-oophorectomy.  Efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain the Veteran's complete service treatment records, to include any enlistment examinations, related to her periods of service from January to April 1987 and from October 1990 to September 1991.  Any records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  The RO should take all indicated action to obtain any pathology reports related to the Veteran's August 2007 hysterectomy and bilateral salpingo-oophorectomy at the East Orange VA Medical Center.  Any records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

3.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



